UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2198



PATRICIA LEE GREENWAY,

                                             Plaintiff - Appellant,

          versus


IVAN J. TONEY, Esq.; KIM R. VARNER, Esq.;
JAMES W. SEGURA, Esq.; JANE DOE; JACK
DYE; NELA LAUGHRIDGE; A. H. SKARDON;
T. T. THOMPSON,

                                            Defendants - Appellees,

          and


LAW ENFORCEMENT CENTER,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-05-1736-6-GRA-WMC)


Submitted:   February 23, 2006         Decided:     February 28, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patricia Lee Greenway, Appellant Pro Se. Marshall Winn, WYCHE,
BURGESS, FREEMAN & PARHAM, PA, Greenville, South Carolina; Charles
Franklin Turner, Jr., TURNER, PADGET, GRAHAM & LANEY, Greenville,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Patricia Lee Greenway seeks to appeal from the district

court’s order adopting the magistrate judge’s recommendation and

granting   the   motions   to    dismiss    filed   by   four   of    the   seven

Defendants named in her amended complaint. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders.               28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).       The order Greenway seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.     Accordingly,     we     dismiss    the    appeal     for    lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                    - 3 -